LEWIS, J.
(dissenting).
I find no substantial evidence in the record to the effect that appellant either expressly or impliedly authorized the Kelleys to collect their notes before maturity. Kelley’s testimony tp that *186effect is of a general, rambling character, and he does not support his statement with a single instance. The force and credibility of Kelley’s testimony has been well characterized by Justice MITCHELL, in a similar case (Smith v. Fletcher, 75 Minn. 189, 77 N. W. 800), in the following language, at page 192: “As usual, his testimony was all in the air, indefinite and evasive, consisting principally of mere conclusions, inferences, and ‘understandings,’ which, when analyzed, are found to be supported by a very small foundation' of fact.” By a microscopic examination of Kelley’s books upon the trial, one single instance was found when a note had been collected before maturity, and that had been reported to appellant, and there is no evidence to show that such collection had not been made by express authority.
In this case appellant had sent the interest coupons on to the Kelleys for collection, and they sent back the money called for, and falsely reported them paid. The principal note and mortgage were not due, and would not mature for two or three years, and were in the possession of appellant. For the purpose of deceiving appellant, the Kelleys reported payment, and then foreclosed the mortgage, keeping appellant in the dark. From the fact that the Kelleys had been permitted to collect past-due paper, although they did not have the notes in their possession, no implication arises extending their authority to collect paper not yet due. For a full discussion of the question of apparent and implied authority in such cases, I refer to the case of Burchard v. Hull, 71 Minn. 430, 74 N. W. 163, and I consider the present case within the principles there defined. This case is, in my judgment, controlled by Dexter v. Morrow, 76 Minn. 113, 79 N. W. 391. If there was no authority, express or implied, to collect mortgage notes before maturity, then it follows that the payment made by the sheriff to the Kelleys was not a payment to appellant, because appellant never received the benefit of it. For these reasons, I dissent.